
	
		II
		Calendar No. 607
		109th CONGRESS
		2d Session
		S. 2455
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 16 (legislative
			 day, March 15), 2006
			Mr. DeWine (for himself,
			 Mr. Graham, Mr.
			 Hagel, and Ms. Snowe)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 13, 2006
			Reported by Mr. Specter,
			 without amendment
		
		A BILL
		To provide in statute for the conduct of
		  electronic surveillance of suspected terrorists for the purposes of protecting
		  the American people, the Nation, and its interests from terrorist attack while
		  ensuring that the civil liberties of United States citizens are safeguarded,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorist Surveillance Act of
			 2006.
		2.Terrorist Surveillance
			 Program
			(a)In
			 generalNotwithstanding any
			 provision of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801
			 et seq.), chapter 119 of title 18, United States Code, or any other provision
			 of law related to the interception or collection of communications, the
			 President, through the Attorney General, may authorize a program of electronic
			 surveillance without a court order for periods of up to 45 days if—
				(1)the President determines that the
			 surveillance is necessary to protect the United States, its citizens, or its
			 interests, whether inside the United States or outside the United
			 States;
				(2)there is probable cause to believe that one
			 party subject to the surveillance is an agent or member of a group or
			 organization, affiliated with a group or organization, or working in support of
			 a group or organization on the list established under section 3;
				(3)the surveillance is initiated and conducted
			 in a manner reasonably designed to acquire only communications to or from the
			 United States where—
					(A)at least one party to such communications
			 is reasonably believed to be physically located outside the United States;
			 or
					(B)such communications appear to originate or
			 terminate outside the United States;
					(4)there is not a substantial likelihood that
			 the surveillance will acquire the substance of any communication where every
			 party to such communication is physically located within the United
			 States;
				(5)a significant purpose of the surveillance
			 is to obtain foreign intelligence information; and
				(6)minimization procedures are in place with
			 respect to the surveillance which meet the standards for minimization
			 procedures under section 101(h) of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801(h)).
				(b)Scope
				(1)BasisElectronic surveillance carried out
			 pursuant to the authority in subsection (a) shall not be conducted solely on
			 the basis of activities protected by the first amendment to the Constitution of
			 the United States.
				(2)Targeting
			 decisionsThe President may
			 rely on intelligence community professionals to make targeting decisions during
			 the course of electronic surveillance carried out pursuant to the authority in
			 subsection (a) based on all lawfully collected information available to such
			 professionals at the time of such decisions.
				(c)Designation of
			 programElectronic
			 surveillance carried out pursuant to the authority in subsection (a) shall be
			 known as the Terrorist Surveillance Program.
			(d)Minimization
			 procedures
				(1)Initial
			 proceduresThe Attorney
			 General shall establish the minimization procedures required by subsection
			 (a)(6) not later than 30 days after the date of the enactment of this
			 Act.
				(2)UpdatesThe Attorney General shall update the
			 minimization procedures under this subsection at such times as the Attorney
			 General considers appropriate, but not less often than annually.
				(e)Support of
			 surveillanceWith respect to
			 any electronic surveillance authorized by subsection (a), the Attorney General
			 may direct a specified provider of communication services or common carrier
			 to—
				(1)furnish all information, facilities, or
			 technical assistance necessary to accomplish the surveillance in such a manner
			 as will protect its secrecy and produce a minimum of interference with the
			 services that such carrier is providing its customers; and
				(2)maintain under security procedures approved
			 by the Attorney General and the Director of National Intelligence any records
			 concerning the surveillance or assistance furnished that such carrier
			 determines to retain.
				(f)Use of
			 information
				(1)Disclosure of
			 information on united states personsInformation acquired from electronic
			 surveillance conducted pursuant to this section concerning any United States
			 person may be used or disclosed by Federal officers or employees without the
			 consent of the United States person only in accordance with the minimization
			 procedures required by subsection (a)(6).
				(2)Uses of
			 informationNo information
			 acquired from electronic surveillance conducted pursuant to this section may be
			 used or disclosed by Federal officers or employees except for lawful purposes,
			 including the provision of a factual predicate for an order for electronic
			 surveillance under section 104 of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1804), dissemination to appropriate authorities consistent with
			 the minimization procedures required by subsection (a)(6), and use as evidence
			 in a criminal proceeding consistent with section 106 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1806).
				3.Terrorist Surveillance
			 List
			(a)In
			 generalThe President shall
			 establish and maintain for purposes of this Act a list of groups and
			 organizations that are subject to electronic surveillance authorized under the
			 Terrorist Surveillance Program. The list shall be known as the Terrorist
			 Surveillance List.
			(b)Requirements
			 for listingA group or
			 organization may be placed on the list under this section only if the President
			 determines that there is a reasonable likelihood that the group or
			 organization, as the case may be—
				(1)has engaged in an act of international
			 terrorism against the United States, its citizens, or its interests, whether
			 inside the United States or outside the United States;
				(2)intends to engage in an act of
			 international terrorism against the United States, its citizens, or its
			 interests, whether inside the United States or outside the United States;
			 or
				(3)is engaged in activities in preparation for
			 an actual or potential act of international terrorism against the United
			 States, its citizens, or its interests, whether inside the United States or
			 outside the United States.
				(c)UpdatesThe President shall update the list under
			 this section at such times as the President considers appropriate, but not less
			 often than annually, including determining whether a group or organization
			 placed on the Terrorist Surveillance List should be removed from the
			 list.
			4.Program review and
			 reauthorization
			(a)In
			 generalNot later than 45
			 days after the commencement of the Terrorist Surveillance Program and 45 days
			 after the continuation of the Terrorist Surveillance Program pursuant to a
			 determination under subsection (b), the Attorney General shall review the
			 conduct of the program in order to determine the following:
				(1)Whether the surveillance under the program
			 met the requirements of section 2(a) during the period covered by the
			 review.
				(2)Whether to recommend the continuation of
			 the program for another 45 days.
				(b)Continuation of
			 the Terrorist Surveillance Program
				(1)Determination
			 on continuationUpon
			 completion of the review of the Terrorist Surveillance Program by the Attorney
			 General under subsection (a), the President shall determine the
			 following:
					(A)Whether the Terrorist Surveillance Program
			 remains necessary to protect the United States, its citizens, or interests,
			 whether inside the United States or outside the United States.
					(B)Whether to continue the Terrorist
			 Surveillance Program.
					(2)ContinuationIf the President determines under paragraph
			 (1) to continue the Terrorist Surveillance Program, the President, through the
			 Attorney General, may continue the program for an additional period of 45 days,
			 subject to the requirements of section 2(a).
				(3)DiscontinuationIf the President determines under paragraph
			 (1) to discontinue the Terrorist Surveillance Program, the President shall
			 discontinue the program in a prompt manner.
				(4)Recommencement
			 of programAt any time after
			 the discontinuation of the Terrorist Surveillance Program under paragraph (3),
			 the President may recommence the program or any other program of electronic
			 surveillance under this Act if the President determines that the requirements
			 of section 2(a) are met.
				(c)CertificationFollowing completion of any review of a
			 program of surveillance under this section, the Attorney General shall certify
			 in writing and under oath, to the congressional intelligence committees,
			 whether the program of surveillance, during the period covered by the review,
			 met the requirements of section 2(a).
			(d)ReviewThe Attorney General shall conduct review
			 of the Terrorist Surveillance Program under this section pursuant to such
			 procedures as the Attorney General shall establish for purposes of this
			 section.
			5.Review of surveillance
			 of individual targets
			(a)In
			 generalWhen conducting a
			 45-day review under section 4, the Attorney General shall also review the
			 surveillance of individual targets within the United States under the program
			 during the period covered by the review. During such review, the Attorney
			 General shall determine the following:
				(1)Whether the known facts and circumstances
			 relating to any target within the United States—
					(A)met the requirements of section 2(a) during
			 the period covered by the review; and
					(B)satisfy the criteria for an application
			 under section 104 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1804) for an order for electronic surveillance of the target under
			 section 105 of that Act (50 U.S.C. 1805).
					(2)Whether to terminate surveillance on the
			 target.
				(3)Whether to continue surveillance under
			 section 2(a).
				(b)Continued
			 surveillance under FISA
				(1)In
			 general
					(A)DeterminationIf, at any time (including through a review
			 of electronic surveillance under section 4), the Attorney General determines
			 that the known facts and circumstances relating to any target within the United
			 States satisfy the criteria for an application under section 104 of the Foreign
			 Intelligence Surveillance Act of 1978 for an order for electronic surveillance
			 of the target under section 105 of that Act, the Attorney General, at the
			 direction of the President, shall—
						(i)discontinue the surveillance of the target
			 under section 2(a); or
						(ii)continue the surveillance of the target
			 under section 2(a), subject to the requirements of subparagraph (B).
						(B)Continuation of
			 surveillance
						(i)In
			 generalThe Attorney General
			 may continue surveillance of a target under section 2(a) as specified in
			 subparagraph (A)(ii) only if the Attorney General makes an application under
			 section 104 of the Foreign Intelligence Surveillance Act of 1978 for an order
			 for electronic surveillance of the target under section 105 of that Act as soon
			 as practicable after the date on which the Attorney General makes the
			 determination to continue surveillance of the target under subparagraph
			 (A)(ii), but in no event later than seven days after the date of such
			 determination.
						(ii)PeriodThe period during which the Attorney
			 General may continue surveillance of a target under section 2(a) as specified
			 in subparagraph (A)(ii) shall be limited to the period during which the
			 application of the Attorney General under section 104 of the Foreign
			 Intelligence Surveillance Act of 1978 for an order for electronic surveillance
			 of the target under section 105 of that Act is pending under that Act,
			 including during any period in which appeal from the denial of the application
			 is pending under the court of review or the Supreme Court under section 103(b)
			 of that Act (50 U.S.C. 1803(b)).
						(c)Discontinuation
			 of surveillanceIf the
			 Attorney General determines through a review of electronic surveillance under
			 this section that the known facts and circumstances relating to any target
			 within the United States do not meet the requirements of section 2(a) and do
			 not satisfy the criteria for an application under section 104 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) for an order for
			 electronic surveillance of the target under section 105 of that Act (50 U.S.C.
			 1805), the Attorney General shall discontinue the surveillance of the target
			 under section 2(a).
			(d)Continued
			 surveillance under section 2(a)
				(1)PresumptionIn reviewing the electronic surveillance of
			 a target in the United States under this section, the Attorney General shall
			 presume that electronic surveillance of a target shall be conducted under the
			 Foreign Intelligence Surveillance Act of 1978 or be terminated.
				(2)Rebuttal of
			 presumptionThe presumption
			 under paragraph (1) with respect to a target can be rebutted, and the Attorney
			 General may continue the surveillance of a target under section 2(a),
			 if—
					(A)the Attorney General determines, based on
			 the known facts and circumstances relating to such target, that—
						(i)the surveillance of the target during the
			 previous 45-day period satisfied the requirements of section 2(a); and
						(ii)there is a good faith belief that continued
			 surveillance will result in the acquisition of foreign intelligence
			 information; and
						(B)the President determines that continued
			 surveillance of the target is necessary to protect the United States, its
			 citizens, or interests, whether inside the United States or outside the United
			 States.
					(e)CertificationIf the Attorney General decides to continue
			 surveillance of a target under section 2(a), not later than 72 hours after the
			 Attorney General conducts the applicable review under subsection (a), the
			 Attorney General shall certify in writing and under oath to the terrorist
			 surveillance subcommittees that—
				(1)the surveillance of the target during the
			 previous 45-day period satisfied the requirements of section 2(a);
				(2)the known facts and circumstances relating
			 to the target do not satisfy the criteria for an application under section 104
			 of the Foreign Intelligence Surveillance Act of 1978 for an order for
			 electronic surveillance of the target under section 105 of that Act;
				(3)the President has determined that continued
			 surveillance of the target without a court order is necessary to protect the
			 United States, its citizens, or interests; and
				(4)continued surveillance is being undertaken
			 in a good faith belief that it will result in the acquisition of foreign
			 intelligence information.
				(f)Submitting
			 certification to FISA courtSection 104(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1804(a)) is amended—
				(1)in paragraph (10), by striking
			 and at the end;
				(2)in paragraph (11), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(12)if applicable, each certification under
				section 5(e) of the Terrorist Surveillance
				Act of 2006 relating to the continued surveillance of the target
				of the electronic surveillance that is the subject of the
				application.
						.
				6.Regular and ongoing
			 oversight by congress
			(a)Senate
			 terrorist surveillance subcommitteeThe Select Committee on Intelligence of the
			 Senate shall designate the creation of a Subcommittee, in accordance with the
			 Rules of the Senate, with the exclusive jurisdiction to oversee and monitor all
			 matters relating to surveillance conducted by the President under the Terrorist
			 Surveillance Program. The Subcommittee shall be authorized to employ staff
			 members, as needed, with the technical and subject matter expertise necessary
			 to assist the Subcommittee in conducting regular, ongoing oversight of any
			 surveillance conducted by the President under the Terrorist Surveillance
			 Program. The staff members shall work exclusively for, and report exclusively
			 to, the Subcommittee.
			(b)House terrorist
			 surveillance subcommitteeThe
			 Permanent Select Committee on Intelligence of the House of Representatives
			 shall designate the creation of a Subcommittee, in accordance with the Rules of
			 the House of Representatives, with the exclusive jurisdiction to oversee and
			 monitor all matters relating to surveillance conducted by the President under
			 the Terrorist Surveillance Program. The Subcommittee shall be authorized to
			 employ staff members, as needed, with the technical and subject matter
			 expertise necessary to assist the Subcommittee in conducting regular, ongoing
			 oversight of any surveillance conducted by the President under the Terrorist
			 Surveillance Program. The staff members shall work exclusively for, and report
			 exclusively to, the Subcommittee.
			(c)Submittals to
			 full intelligence committees
				(1)Terrorist
			 surveillance list
					(A)In
			 generalNot later than 60
			 days after the date of the enactment of this Act, and annually thereafter, the
			 President shall submit to the congressional leadership and the congressional
			 intelligence committees a current version of the list established under section
			 3.
					(B)UpdatesNot later than 72 hours after any update or
			 modification of the list established under section 3, the President shall
			 submit to the congressional intelligence committees a current version of the
			 list, showing such update or modification.
					(2)Review
			 procedures
					(A)In
			 generalThe Attorney General
			 shall submit to the congressional intelligence committees the review procedures
			 established under section 4(d).
					(B)UpdatesNot later than 72 hours after any update or
			 modification of the review procedures established under section 4(d), the
			 Attorney General shall submit to the congressional intelligence committees a
			 current version of the procedures, showing such update or modification.
					(3)Notice of
			 surveillanceNot later than
			 72 hours after the commencement of a program of electronic surveillance under
			 section 2(a) or the continuation, discontinuation, or recommencement of a
			 program of electronic surveillance under section 2(a), the President shall
			 provide notice of such action to the congressional intelligence
			 committees.
				(4)Minimization
			 procedures
					(A)In
			 generalThe Attorney General
			 shall submit to the congressional intelligence committees the minimization
			 procedures established under section 2(d).
					(B)UpdatesNot later than 72 hours after any update to
			 or modification of the minimization procedures established under section 2(d),
			 the Attorney General shall submit to the congressional intelligence committees
			 the updated or modified version of the minimization procedures.
					(5)Form of
			 submittalsAny matter
			 submitted under this subsection shall be submitted in classified form.
				(d)Submittals to
			 subcommittees
				(1)In
			 generalThe President shall
			 submit to the terrorist surveillance subcommittees a report on the management
			 and operational details of the Terrorist Surveillance Program generally and on
			 any specific surveillance conducted under the Terrorist Surveillance Program
			 whenever requested by either of the terrorist surveillance
			 subcommittees.
				(2)Semi-annual
			 reports
					(A)In
			 generalIn addition to any
			 reports required under paragraph (1), the President shall, not later than 6
			 months after the date of the enactment of this Act and every 6 months
			 thereafter, fully inform the terrorist surveillance subcommittees on all
			 electronic surveillance conducted under the Terrorist Surveillance
			 Program.
					(B)ContentsEach report under subparagraph (A) shall
			 include the following:
						(i)A complete discussion of the management,
			 operational details, effectiveness, and necessity of the Terrorist Surveillance
			 Program generally, and of the management, operational details, effectiveness,
			 and necessity of all electronic surveillance conducted under the program,
			 during the six-month period ending on the date of such report.
						(ii)For any target located within the United
			 States subject to surveillance under the Terrorist Surveillance Program for
			 more than 45 days—
							(I)an explanation why continued surveillance
			 of the subject is necessary to protect the United States, its citizens, or
			 interests; and
							(II)an explanation why the Attorney General has
			 not sought an order for the approval of electronic surveillance of the subject
			 under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et
			 seq.).
							(iii)The total number of targets of electronic
			 surveillance within the United States during the preceding 6-month period
			 either commenced or continued under the Terrorist Surveillance Program.
						(iv)The total number of United States persons
			 targeted for electronic surveillance during the preceding 6-month period under
			 the Terrorist Surveillance Program.
						(v)The total number of targets of electronic
			 surveillance within the United States during the preceding 6-month period under
			 the Terrorist Surveillance Program for which, an application was made under
			 section 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1804) for an order under section 105 of that Act (50 U.S.C. 1805) approving
			 electronic surveillance under that Act, and, of such applications, the total
			 number either granted, modified, or denied.
						(vi)Any other information specified, in
			 writing, to be included in such report by either of the terrorist surveillance
			 subcommittees.
						(vii)A description of the nature of the
			 information sought under the Terrorist Surveillance Program, the types of
			 communications subjected to such program, and whether the information sought
			 under such program could be reasonably obtained by less intrusive investigative
			 techniques in a timely and effective manner.
						(3)Form of
			 reportsAny report or
			 information submitted under this subsection shall be submitted in classified
			 form.
				(e)Annual reports
			 by subcommitteesThe
			 terrorist surveillance subcommittees shall prepare separate annual reports on
			 the Terrorist Surveillance Program, including the program’s effectiveness, its
			 management, its operational details, and any other matters that the
			 subcommittees consider appropriate. Each report shall be prepared in a
			 classified form.
			7.SunsetThis Act and the amendments made by this Act
			 are repealed effective on the date that is 5 years after the date of enactment
			 of this Act.
		8.Criminal penalties for
			 unauthorized disclosure of information on surveillance programs
			(a)Establishment
			 of offenseChapter 37 of
			 title 18, United States Code, is amended by inserting after section 798A the
			 following new section:
				
					798B.Unauthorized
				disclosure of information on surveillance programs
						(a)In
				generalAny covered person
				who intentionally discloses information identifying or describing, whether in
				whole or in part, electronic surveillance authorized by section 2 of the
				Terrorist Surveillance Act of 2006, or any other information relating to the
				Terrorist Surveillance Program under that Act or any program of surveillance
				under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et
				seq.) to any individual not authorized to receive such information shall be
				fined not more than $1,000,000, imprisoned not more than 15 years, or
				both.
						(b)DefinitionIn this section, the term covered
				person means any person authorized to receive information under the
				Terrorist Surveillance Act of 2006, or the Foreign Intelligence Surveillance
				Act of
				1978.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 798A the following new item:
				
					
						798B. Unauthorized disclosure of information on surveillance
				programs.
					
					.
			9.DefinitionsIn this Act—
			(1)the term congressional intelligence
			 committees means—
				(A)each member of the Select Committee on
			 Intelligence of the Senate; and
				(B)each member of the Permanent Select
			 Committee on Intelligence of the House of Representatives;
				(2)the term congressional
			 leadership means—
				(A)the Speaker of the House of Representatives
			 and the Minority Leader of the House of Representatives; and
				(B)the Majority Leader and Minority Leader of
			 the Senate;
				(3)the terms international
			 terrorism, electronic surveillance, foreign
			 intelligence information, and United States person have the
			 meaning given such terms in section 101 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801); and
			(4)the term terrorist surveillance
			 subcommittees means the subcommittees of the Select Committee on
			 Intelligence of the Senate and the Permanent Select Committee on Intelligence
			 of the House of Representatives created under section 6(a) and (b).
			
	
		September 13, 2006
		Reported without amendment
	
